SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-32331 ALPHA NATURAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 42-1638663 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Alpha Place, P.O. Box2345, Abingdon, Virginia (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (276)619-4410 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. þ Large accelerated filero Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ YesþNo Number of shares of the registrant’s Common Stock, $0.01 par value, outstanding as of May 4, 2010 – 121,067,302 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations (Unaudited) 2 Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 51 Item 4. Controls and Procedures 52 PART II – OTHER INFORMATION Item 1. Legal Proceedings 53 Item 1A. Risk Factors 53 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 6. Exhibits 55 1 Table of Contents Item 1. Financial Statements ALPHA NATURAL RESOURCES INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (Dollars in thousands, except per share data) Three Months Ended March31, Revenues: Coal revenues $ $ Freight and handling revenues Other revenues Total revenues Costs and expenses: Cost of coal sales (exclusive of items shown separately below) Freight and handling costs Other expenses Depreciation, depletion and amortization Amortization of acquired coal supply agreements, net - Selling, general and administrative expenses (exclusive of depreciation, depletion and amortization shown separately above) Total costs and expenses Income from operations Other income (expense): Interest expense ) ) Interest income Miscellaneous income (expense), net ) Total other expense, net ) ) Income from continuing operations before income taxes Income tax expense ) ) Income from continuing operations Discontinued operations: Loss from discontinued operations before income taxes ) ) Income tax benefit Loss from discontinued operations ) ) Net income $ $ Basic earnings per common share: Income from continuing operations $ $ Loss from discontinued operations - ) Net income $ $ Diluted earnings per common share: Income from continuing operations $ $ Loss from discontinued operations - ) Net income $ $ Weighted average shares-basic Weighted average shares-diluted See accompanying Notes to Condensed Consolidated Financial Statements. 2 Table of Contents ALPHA NATURAL RESOURCES INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Dollars in thousands, except share and per share data) March31, December31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property, equipment and mine development costs, net Owned and leased mineral rights, net Owned lands Goodwill Acquired coal supply agreements, net Other non-current assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Current portion of long-term debt $ $ Trade accounts payable Accrued expenses and other current liabilities Total current liabilities Long-term debt Pension and postretirement medical benefit obligations Asset retirement obligations Deferred income taxes Other non-current liabilities Total liabilities Commitments and Contingencies (Note 13) Stockholders' equity Preferred stock - par value $0.01, 10.0 million shares authorized, none issued - - Common stock - par value $0.01, 200.0 million shares authorized, 121.6 million issued and 121.0 million outstanding at March 31, 2010 and 120.8 million issued and 120.5 million outstanding at December 31, 2009 Additional paid-in capital Accumulated other comprehensive income Treasury stock, at cost: 0.6 million and 0.3 million shares at March 31, 2010 and December 31, 2009, respectively ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 Table of Contents ALPHA NATURAL RESOURCES INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (Dollars in thousands) Three Months Ended March31, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, depletion, accretion and amortization Amortization of acquired coal supply agreements, net - Mark-to-market adjustments for derivatives ) Stock-based compensation Employee benefit plans, net Deferred income taxes ) Other, net ) Changes in operating assets and liabilities: Trade accounts receivable, net ) Notes and other receivables Inventories, net ) ) Prepaid expenses and other current assets ) Other non-current assets Trade accounts payable ) Accrued expenses and other current liabilities ) Pension and postretirement medical benefit obligations ) Asset retirement obligations ) ) Other non-current liabilities Net cash provided by operating activities Investing activities: Capital expenditures ) ) Purchase of acquired company - ) Purchases of marketable securities ) - Sales of marketable securities - Purchase of equity-method investment ) - Other, net Net cash used in investing activities ) ) Financing activities: Principal repayments of note payable - ) Principal repayments on long-term debt ) ) Proceeds from exercise of stock options - Excess tax benefit from stock-based awards - Common stock repurchases ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ - $ See accompanying Notes to Condensed Consolidated Financial Statements. 4 Table of Contents ALPHA NATURAL RESOURCES, INC. AND SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, dollars in thousands) (1)Business and Basis of Presentation Business Alpha Natural Resources, Inc. and its consolidated subsidiaries (the “Company” or “Alpha”) are primarily engaged in the business of extracting, processing and marketing steam and metallurgical coal from surface and deep mines, and mainly sell to electric utilities, steel and coke producers, and industrial customers. The Company, through its subsidiaries, is also involved in marketing coal produced by others to supplement its own production and, through blending, provides its customers with coal qualities beyond those available from its own production. On July31, 2009, Alpha Natural Resources, Inc. (“Old Alpha”) and Foundation Coal Holdings, Inc. (“Foundation”) merged (the “Merger”) with Foundation continuing as the surviving legal corporation of the Merger. Subsequent to the Merger, Foundation was renamed Alpha Natural Resources, Inc.For financial accounting purposes, the Merger was treated as a reverse acquisition and Old Alpha was treated as the accounting acquirer. As a result, Foundation’s financial results are not included in the three months ended March 31, 2009. Basis of Presentation The accompanying interim condensed consolidated financial statements of the Company are unaudited and prepared in accordance with the rules and regulations of the United States Securities and Exchange Commission (“SEC”) for Form 10-Q.Such rules and regulations allow the omission of certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America as long as the statements are not misleading.In the opinion of management, these interim condensed consolidated financial statements reflect all normal and recurring adjustments necessary for a fair presentation of the results for the periods presented.Results of operations for the three months ended March 31, 2010 are not necessarily indicative of the results to be expected for the year ending December31, 2010. These interim condensed consolidated financial statements should be read in conjunction with the consolidated financial statements of the Company included in its Annual Report on Form 10-K for the twelve months ended December 31, 2009, filed March 1, 2010 and included on Form 8-K filed on March 15, 2010. The Company’s condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of the Company’s condensed consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the Condensed Consolidated Financial Statements and the reported amounts of revenues and expenses during the reporting period. Significant items subject to such estimates and assumptions include inventories; mineral reserves; allowance for non-recoupable advanced mining royalties; asset impairments; environmental and reclamation obligations; acquisition accounting; pensions, postemployment, postretirement medical and other employee benefit obligations; useful lives for depreciation, depletion, and amortization; reserves for workers’ compensation and black lung claims; current and deferred income taxes; reserves for contingencies and litigation; revenue recognized using the percentage of completion method; and fair value of financial instruments. Estimates are based on facts and circumstances believed to be reasonable at the time; however, actual results could differ from those estimates. Reclassifications Prior period Coal revenues, Other revenues and Other expenses have been adjusted due to the reclassification of mark-to-market gains and losses on derivative swap and option agreements; forward coal sale and purchase contracts that are accounted for as derivatives; and financial settlements of coal contracts. Mark-to-market gains and losses for all derivative instruments were previously reported in (Increase) Decrease in fair value of derivative instruments, net in the Condensed Consolidated Statements of Operations for the three months ended March31, 2009. Mark-to-market gains and losses on commodity swap and diesel fuel option agreements are reported in Other expenses and mark-to-market gains and losses on forward coal sale and purchase contracts and coal option agreements are reported in Other revenues. Contract settlements, which previously were reported in Coal revenues, are reported in Other revenues. As a result of the change in presentation, the following reclassifications have been made in the Condensed Consolidated Statements of Operations for the three months ended March 31, 2009: 5 Table of Contents ALPHA NATURAL RESOURCES, INC. AND SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, dollars in thousands) (Continued) Three Months Ended March,31 2009 Previously reported As Reported Coal revenues $ $ Other revenues $ $ Other expenses $ $ (Increase) decrease in fair value of derivative instruments, net $ ) $ - (2)New Accounting Pronouncements New Accounting Pronouncements Adopted In June2009, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No.167, Amendments to FASB Interpretation No.46(R), which modifies how a company determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated. The guidance clarifies that the determination of whether a company is required to consolidate an entity is based on, among other things, an entity’s purpose and design and a company’s ability to direct the activities of the entity that most significantly impacts the entity’s economic performance. The guidance requires an ongoing reassessment of whether a company is the primary beneficiary of a variable interest entity. It also requires additional disclosures about a company’s involvement in variable interest entities and any significant changes in risk exposure due to that involvement. In December 2009, the FASB issued Accounting Standards Update (“ASU”) 2009-17 (“ASU 2009-17”), which codified the guidance of Statement 167. The Company adopted the guidance on January 1, 2010. As of March 31, 2010, the Company did not have material interests in any variable interest entity. In January2010, the FASB issuedASU 2010-6, Improving Disclosures About Fair Value Measurements (“ASU 2010-6”), which requires reporting entities to make new disclosures about recurring or nonrecurring fair-value measurements including significant transfers into and out of Level 1 and Level 2 fair-value measurements and information on purchases, sales, issuances, and settlements on a gross basis in the reconciliation of Level 3 fair- value measurements. ASU 2010-6 is effective for annual reporting periods beginning after December15, 2009, except for Level 3 reconciliation disclosures which are effective for annual periods beginning after December15, 2010. ASU 2010-6 relates solely to disclosures in the financial statement notes and will not have an effect on the Company’s financial position or results of operations. See Note 8 regarding the Company’s fair value disclosures. (3)Earnings Per Share The number of shares used to calculate basic earnings per common share is based on the weighted average number of the Company’s outstanding common shares during the respective periods. The number of shares used to calculate diluted earnings per common share is based on the number of common shares used to calculate basic earnings per share plus the dilutive effect of stock options and other stock-based instruments held by the Company’s employees and directors during each period and the Company’s outstanding 2.375% convertible senior notes due 2015 (“the Convertible Notes”) when these are convertible into the Company’s common stock. The ConvertibleNotes, which were issued in April 2008, become dilutive for earnings per common share calculations when the average share price for the quarter exceeds the conversion price of $54.66.The shares that would be issued to settle the conversion spread are included in the diluted earnings per common share calculation when the conversion option is in the money.For the three months ended March 31, 2010 and 2009, the conversion option for the Convertible Notes was not in the money, and therefore there was no dilutive earnings per common share impact. 6 Table of Contents ALPHA NATURAL RESOURCES, INC. AND SUBSIDIARIES NOTES to CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, dollars in thousands) (Continued) The following table provides a reconciliation of the weighted-average shares outstanding used in the basic and diluted earnings per share computations for the periods presented: Three Months Ended March31, Weighted average shares - basic Dilutive impact of stock options and restricted stock plans Weighted average shares - diluted (4)Inventories, net Inventories, net consisted of the following: March31, December31, Raw coal $ $ Saleable coal Equipment purchased for resale Materials and supplies, net Total inventories, net $ $ (5)Marketable Securities Short-term marketable securities, included in Prepaid expenses and other current assets, consisted of the following: March31, 2010 Unrealized Cost Gain Loss Fair Value Short-term marketable securities: US treasury and agency securities $ $
